COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-11-00463-CR
Trial Court Cause
Number:                     1738451
Style:                      Wilson Sieh Tarley
                            v The State of Texas
                  *
Date motion filed :         April 22, 2013
Type of motion:             Extension of Time to File Appellant's Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             February 21, 2013
         Number of previous extensions granted:         1; most recent due date, April 22, 2013
         Date Requested:                                60 days; until June 24, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 21, 2013.
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The motion is granted in part. The brief is due May 21, 2013.


Judge's signature: /s/ Jane Bland
                          Acting individually           Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale

Date: May 1, 2013